DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the expression “the underslung steering arm includes a transom” is not clear because in accordance with the present invention, underslung steering arm 200A is connected to transom 800, which does not form part of the steering arm. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 (5 as best can be treated) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wike (US 5,666,885).
Wike discloses a car truck comprising first and second side frames 22, and under slung steering assembly including a steering structure (shown in Fig. 3) and first and second side frame connection brackets formed at the ends of structure 21 connected to first and second side frames 22, wherein the first and second side frame connection brackets are also configured for supporting the steering structure. The structure of Wike is considered to include the combinations of features of instant claims 1-2.
Regarding instant claim 3, consider Fig. 3 of Wike, wherein there are first, second, third and fourth steering arms 54-57 coupled to and supported by the first and second brackets formed at the ends of structure 21.
Regarding instant claim 5, consider the structure of Wike, wherein structure 21 is readable as a transom that is rigidly connected with the ends thereof, which form the first and second side frame connection brackets.
Claim(s) 1 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwendt (US 5,263,420)
Schwendt discloses a car truck comprising first and second side frames formed by the side portions of frame 4, and an underslung steering assembly connected to the first and second side frames. The underslung steering assembly includes first and second side frame connection brackets protruding out from the sides of the first and second side frames to provide pivot supports for first, second, third and fourth L-shaped force transfer elbows 7, 7’, 8, 8’, and first, second, third and fourth steering arms 6 readable as being coupled/connected to the L-shaped force transfer elbows and to the first and second side frame connection brackets via the force transfer elbows. The structure of Schwendt is considered to include the combinations of features of instant claims 1-4 and 16-17.
Regarding instant claim 18, consider the structure of Schwendt, wherein linkages 10, 10’ are readable short linkages connected to the L-shaped force transfer elbows, and to the first and second frame connection brackets via the L-shaped force transfer elbows.

Regarding instant claim 19, consider the structure of Schwendt, wherein linkages 9, 9’ are readable as lateral short linkages (e.g., shorter than the length of the truck), each of which is connected to two of the force transfer elbows. 
Claims 6-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Conaway (US 2002/0098034), Vogel (US 5,909,711) and McSweeney (US 4,823,706) disclose various steering assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617